Title: To John Adams from Thomas Digges, 2 April 1782
From: Digges, Thomas
To: Adams, John



London Ap 2. 1782
Dr Sir

I wrote You from Ostend the 27th Ulo and stated what I had done with Dr. F. I arrivd here the last mail day but too late to look about me and to write so fully as I could have wishd. I found the intire kick up of the great ones to make much noise and to give universal pleasure. As the Parliament is not setting no fixd measure of the new people is yet talkd of and the reports are various and vague. Mr L being out of town and still in the West of England I had not the opportunity of making my first communications with Him or of mentioning anything from You. As Genl. C–n–y was privy to and at the bottom of my message to You, I was not many hours in Town before I communicated to Him the sum and substance of what I brought. From him I went to the man whose province it now is to act in any negotiations with Ama. (Lord Shelburne). I am intimate with Him and he was pleasd with the Communication and matter of my irrand in every instance but that of the necessity of communicating any serious or direct profer, going from hence, to the French Ministry. I have had much conversation with Him and others of the new ministers on the matter; They all talk of Peace with America if it can be got by great and direct offers, but what this great offer is I cannot learn for they rather draw back when a question is put is this the offer of Independence. Notwithstanding such shyness their insinuations go to that point; but I should be glad to be ascertaind of the real fact. I found all ranks of people delighted with the change of men all and every visage speaks a general joy from the prospect of getting better times and Peace with America; but a quiet thinking American even in the midst of this clamor is apt to reason with himself and things, and to say to what point of good will all those changes tend? will my Country or those European friends who have helpt her be benifited by the new system and set of men; certainly no; without that new set of men go heartily to the work of Peace. Every declaration among the great and leading men is for Peace, but I suspend my opinion until I see some actual measures adopted for  the attaining that desirable object—a Peace with america seperately from France seems universally scouted; and within a few days an opinion seems to go generally abroad that the Present ministers are likely to detatch Holland from its presents connections with the house of Bourbon—This I look upon as only a maneuvre to help the Stocks; yet it is confidently said that the marquis of Carmarthen will be sent forthwith to Holland, and that a messenger is already gone to the two Imperial Courts to desire them to again open their intercessions for Peace. There are vast exertions making in the Navy and no increase of Army—The new men have the wishes of the people very much with them and there is an appearance of unanimity wch during my 8 or 9 years residence here I have never seen before. Lord Sh–ne is the only new minister suspected of not wishing to go to the length of declaring American Independence; but I think his good sence and excellent information of things in America must make him think the measure a necessary one whatever He may hold out as his intention. He may be said to be prime minister for the great work is in his department, he having all the Southern district of Europe, the whole of home and Irish matters, the East and West Indies, and every thing relative to America. There seems a little disunion between him and the premier Lord R–m, but I cannot tell where the disunion lays. If the whole of them do not pull together it will not be long a popular ministry. My Communication and interest wth Lord Sh–ne has procurd me a promise of a Chart blanche to look for any of my papers that may be transfered from Lord Hillsboroughs office to His, but this cannot be done till some consequent arrangments take place and indeed I am rather chagrind and His telling me that it never happens that the whole of papers are turnd over from one to the other office when a minister retires for the Custom is to make a sweep of office as they term it and to destroy every paper that the retiring minister does not chuse to take away with Him. I fear in this way Mr. L–ns is likely to loose His or a chief part of them. Mr. Galloway had the Examination of them and not longer ago than 6 months, a considerable part of them and extracts of them were arrangd for publication for the virtuous and honest purpose to gull John Bull into a belief that there yet remaind a chance from the vast numbers of fds to Government in America their distresss, want of resources &c. &c. gave every hope of success to his majestys arms from another vigorous Campaign!!! Strange as this may appear, I had it from such authority as I cannot doubt. When Lord G. Germain walkd out of office he took the most of Mr L–ns’s papers with Him.
I have been very busy for a day or two in the business of Capt Luke Ryan and Captain MaCator both Condemnd and likely to suffer. There were some prisoners brought up from Mill Prison by Habeas Corpus as Evidence to prove american property and Commission in the last mentiond Ship, McCators, and I have obtaind from the now Admiralty a promise that these witness’s shall not be remanded to prison but left on Parole. There is a Young man soon going to his home by way of Amsterm in one or some Amn vessel that may be going from thence provided He can obtain a passage, He has been a hostage and now set at large so that likely in a day or two I may give You a line by Him. 

I am with very great respect Sir Yr obligd & ob servant
TD

